—In a proceeding to compel pre-action disclosure pursuant to CPLR 3102 (c), Roy DeBeer, James Sweeney, Mary Horgan, Rick Rosenspire, Illia Howe, Edmund Kelly, James Caruana, James Wynne, Kathleen Griffin Lehman, and Davis Weiss appeal from so much of an order of the Supreme Court, Nassau County (Brucia, J.), dated March 22, 1995, as denied their cross motion for costs, sanctions, and attorney’s fees pursuant to Civil Rights Law §§ 70-a, 76-a, and CPLR 8303-a.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The Supreme Court properly denied the appellants’ cross motion for costs, sanctions, and attorney’s fees pursuant to Civil Rights Law §§ 70-a and 76-a, and CPLR 8303-a, and ordered a hearing on the appellants’ claim for sanctions pursuant to 22 NYCRR 130-1.1, since the latter statute applies to abuse of discovery motions such as the pre-action discovery motion herein (see, Matter of Entertainment Partners Group v Davis, 155 Misc 2d 894, 899, affd 198 AD2d 63; Alexander, Supplementary Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR 8308-a, 1997 Pocket Part, at 55; see generally, Matter of Gordon v Marrone, 202 AD2d 104, 111").
O’Brien, J. P., Goldstein, Florio and McGinity, JJ., concur.